Citation Nr: 1551038	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 9, 2012, and a rating in excess of 30 percent from June 9, 2012, for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran is a member of the U.S. Army National Guard who had several periods of active duty for training, including from June 1984 to January 1985, from January 1990 to May 1990, and from January 1992 to June 1992.  He had active service from February 2004 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In March 2012, the Veteran testified at a hearing before a Veterans Law Judge, who has since retired from the Board.  In April 2012, the Board remanded this matter for further development.  In a November 2012 rating decision the RO granted a 30 percent rating for the service-connected chronic sinusitis, effective June 9, 2012. 

In June 2014, the Board remanded this matter in order to schedule the Veteran for a videoconference hearing before the Board, at the RO.  The Veteran had been notified that the Veterans Law Judge from the March 2012 hearing was no longer employed the Board, and in a May 2014 correspondence the Veteran indicated he wanted another videoconference hearing before a member of the Board.  Accordingly, in October 2015, the Veteran testified via videoconference at the RO, before the undersigned Veterans Law Judge.  


FINDING OF FACT

On the record, at the October 2015 videoconference hearing, the Veteran withdrew his appeal for higher ratings prior to and effective from June 9, 2012, for sinusitis.


CONCLUSION OF LAW

The appeal for higher ratings prior to and effective from June 9, 2012, for sinusitis, has been withdrawn.  38 U.S.C. §§ 7105 (West 2014); 38 C.F.R. § 20.204(2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

On the record at his October 2015 hearing, and after certification of the issues to the Board, the Veteran stated his desire to withdraw his appeal for a rating in excess of 10 percent prior to June 9, 2012, and a rating in excess of 30 percent from June 9, 2012, for sinusitis.  The Board finds this withdrawal is valid, and this issue is no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of this issue, the Board no longer has jurisdiction to review it and the appeal as to this issue is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


